AO lQ9 .•• (Rev    11108. Re~' MD 021101 Order Setting Loooilions    or Release




                                                             UNITED STATES DISTRICT COURT
                                                                                                       for the
                                                                                                                                                    _ALED              ENTERED
                                                                                               District of Maryland
                                                                                                                                                    __    lOGGED::nrRECEIVED


                             United States of America                                                 )
                                                  v.                                                  )                                                    1\CV 1 6 2018
                                                                                                      )       Case No. PX-18-547                             AT GREENBELT
                                                                                                                                                       CLERK, u.s. DISTRICT COURT
                                       Byung II Bang                                                  )                                                  DISTRICT OF MARYLAND
                                            Defendant                                                 )                                         BY                                  OEPLm'

                                                               ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

                  (I)      The defendant must not violate any federal, state or local law while on release.

                  (2)      The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by
                           42 U.S.c. ~ 14135a.

                  (3)      The defendant's residence must be approved by the U.S. Pretrial Services Officer (USPTO) supervising the
                           defendant's release and the defendant must advise the court, defense counsel, and the U.S. attorney in writing
                           before any change in address or telephone number.

                  (4)      The defendant must appear in court as required and must surrender to serve any sentence imposed

                           The defendant must appear at                           (ifblank. to be notified)                U.S. District Court of Maryland
                                                                                                                                            Place

                                         Greenbelt, Maryand                               on                                               TBD
                                                                                                                                       Date and Time


                                                                    Release on Personal Recognizance                or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released on condition that:

      o           (5) The defendant promises to appear in coun as required and surrender to serve any sentence imposed.

      o           (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of

                                                                                                         dollars ($                                                           )
                        ------------------------------                                                              --------
                        in the event of a failure to appear as required or surrender to serve any sentence imposed.

                                                                          ADDITIONAL               CONDITIONS       OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the defendant's appearance                                                         and the
safety of other persons or the community,
 IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

       o          (7) The defendant is placed in the custody of (name of person or organization):
                                                                                                                      --------------------
                        at an addrcss approved bv the Prctrial Scrvices Officc.
                        The defendant must not change that address without advance approval by the Pretrial Services Office who agrees (a) to supervise the
                        defendant in accordance with al1 of the conditions of release. (b) to use every etTort to assure the defendant's appearance at all scheduled
                        courl proceedings. and (c) to notify the courl immediately if the defendant violates any condition of release or disappears.



 Signed:                                                                      _
             Custodian or Proxy                                                             Date                             Tel. No (only if above is an organization)
AO lQQA (Rev   11108, Rev MD 02110) Order Selling Conditions of Release                                                                       Page     2   of   1   Pages




     181(8)        The defendant must:
          o        (a) report to the
                        telephone number                                                   , no later than                                _
                    (b) report on a regular basis to the supervising officer. The defendant shall promptly obey all reasonable directions and
                        instructions of the supervising officer.
          o         (c) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated
                        property:

          o         (d) post with the court the following proof of ownership of the designated property, or the following amount or percentage of
                        the above-described sum

          o         (e) execute a bail bond with solvent sureties in the amount of $
          o         (I)    maintain or actively seek employment as approved by the U.S. Pretrial Services Officer.
          D         (g)    maintain or commence an education program.
          181       (h)    surrender any passport to: Clerk's office immediately upon release
          181       (i)    obtain no passport.
          181       Ul     abide by the following restrictions on personal association, place of abode, or travel:
                           Travel restricted to the continental United States.

          o         (k) avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the
                        investigation or prosecution, including but not limited to:



          181       (I) undergo medical or psychiatric treatment:                As directed by Pretrial Services to include treatment for gambling.



          o        (m) abide by a curfew from
                                                                     ---------
                                                                                       to
                                                                                            ----------
          o         (n) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
                         considers necessary.
          181       (0) refrain from possessing a firearm, destructive device, or other dangerous weapons.
          o         (p) refrain from 0 any 0 excessive use of alcohol.
          o         (q) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.c. ~ 802, unless
                         prescribed by a licensed medical practitioner.
          o         (r) submit to any testing required by the pretrial services office or the supervising officer to detennine whether the defendant is
                         using a prohibited substance. Any testing may be used with random frequency and include urine testing, the wearing of a
                         sweat patch, a remote alcohol testing system, and/or any fonn of prohibited substance screening or testing. The defendant
                         must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any
                         prohibited substance testing or monitoring which is (are) required as a condition of release.
          o         (s) participate in a program of inpatient or outpatient substance abuse therapy and counseling if the pretrial services office or
                         supervising officer considers it advisable.
          o          (t) submit to a location monitoring program
                     o             (i) as directed by the supervising officer; or
                     D            (ii) restricted to the residence except for employment. education, religious services, medical purposes, substance abuse
                                       testing/treatment, mental health treatment, attorney visits, court appearances, or other court ordered obligations; or
                     o           (iii) restricted to the residence except for medical purposes, court appearances, or other activities specifically approved by
                                       the court.
           o         (u)               Refrain from the use of computer systems, Internet-capable devices and/or similar electronic devices at any location
                                       (including employment or educational program) without the prior written approval of the U.S. Probation or Pretrial
                                       Services Officer. The defendant shall cooperate with the U.S. Probation and Pretrial Services Office monitoring of
                                       compliance with this condition. Cooperation shall include, but not be limited to, participating in a Computer &
                                       Internet Monitoring Program, identifying computer systems, Internet-capable devices and/or similar electronic
                                       devices the defendant has access to, allowing the installation of monitoring software/hardware at the defendant's
                                       expense, and permitting random, unannounced examinations of computer systems, Internet-capable devices and
                                       similar electronic devices under the defendant's control.
                     (v) Do not open any bank accounts or lines of credit without approval of Pretrial Services.


           o         (w) Third party notification to Koam Cleaning Service Corp and Defendant to notifY pretrial of any new employment
AD 199('   IRe\' 09/08, MD 02110) Ad\'ice ofPenalti~                                                                                   Pa~e 3 of   3 Pall.e!i




                                                       ADVICE OF PENALTIES        AND SANCTIONS

TO THE DEFENDANT:

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

             Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of coun and could result in
imprisonment, a fine, or both.
             While on release, if you commit a federal felony offense the punishment is an additional prison tenn of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison terrn of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, inforrnant, or officer of the coun. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
             (I) an offense punishable by death, life imprisonment, or imprisonment for a terrn of fifteen years or more - you will be fined
                   not more than $250,000 or imprisoned for not more than 10 years, or both;
             (2) an offense punishable by imprisonment for a terrn of five years or more, but less than fifteen years - you will be fined not
                   more than $250,000 or imprisoned for not more than five years, or both;
             (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
             (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
             A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                            Acknowledgment    of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
 release, to appear as directed, and surrender to serve any sentence imposed. I am ware of the penalties and sanctions set fonh above.




                                                          Directions to the United States Marshal

           D The defendant is ORDERED released after processing.
           D The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
             posted bond and/or complied with all other conditions for release. If still in custody, the defen            produced before the
             appropriate judge at the time and place specified.

 Date:           November 16,2018
                                                                                             Judicial Officer's Signature


                                                                                           Paula Xinis, United States District Judge
                                                                                                 Printed name and title
